*485Opinion by
Olives, C. J.
It was stipulated that the items marked “A” consist of lenses for photo enlargers and the items marked “B” consist of parts of photo enlargers; that said enlargers were -held dutiable at 15 percent under paragraph 1551, as modified, as photographic cameras in Manca, Inc. v. United States (38 Cust. Ct. 271, C. D. 1874); and that, in accordance with said decision-, the items marked “A” are dutiable at 25 percent under paragraph 228 (b), as modified by T. D. 51802, and the items marked “B” are dutiable at 20 percent under paragraph 1551. On the agreed facts and -following the cited authority, the claims of the plaintiff were sustained.